Case 1:19-cv-02645-AJN-KHP Document 30 Filed 05/03/19 Page 1 of 1
Case 1:19-cv-02645- AJN- _Document 29 | Filed ani lofi

MARCHER |

1
ATTORNEYS AT LAW |! .

ye

oo

il

ij

Michael S. Horn
lember of New Jersey and New York Bar
mhorn@archerlaw.com

201-498-8529 (Ext. 7529) Direct
201-342-6611 Direct Fax

Archer & Greiner, P.C.

630 Third Avenue, 7* Flaor
New York, NY 10017

- 212-682-4940 Main
pT aes eee www.archerlaw.com

  

May 1, 2019

VIA ECF

Hon. Alison J. Nathan
United States District Judge
Thurgood Marshall

United States Courthouse
40 Foley Square

New York, NY 10007

Re: City of Almaty, Kazakhstan et al v. Sater
Case No. 1:19-cv-02645-AJN

Dear Judge Nathan:

We represent Ferrari Holdings, LLC in the above referenced matter. Please accept this
letter as a request for a short extension to answer, move or respond to the complaint. Currently
our client’s response to the complaint is due on May 2, 2019. However, I will be leaving for

vacation that week and therefore I have a significant amount of work to complete before leaving
for vacation.

Therefore, we respectfully request until May 20, 2019 to answer, move or respond to the <
complaint. We have conferred with Plaintiff's counsel and my adversary has consented to the OPVERED,

request.

Respectfully,

MICHAEL S. HORN
MSH

omc $ Rf

SO ORDERED: =|» 4

216316969v1 Co

UZ“ ,

 

f \

 

HON. ALISON J.NATHAN a
UNITED STATES DISTRICT JUDGE

Haddonfield, NJ | Hackensack, NJ | Princeton, NJ | Philadelphia, PA | Red Bank, NJ | New York, NY | Wilmington, DE

 
